IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHRISTOPHER KING,                      §
                                       §   No. 338, 2018
       Defendant Below,                §
       Appellant,                      §   Court Below: Superior Court
                                       §   of the State of Delaware
       v.                              §
                                       §   Cr. ID Nos. 1408020918 &
STATE OF DELAWARE,                     §   1408022997 (K)
                                       §
       Plaintiff Below,                §
       Appellee.                       §

                          Submitted: July 6, 2018
                          Decided:   August 6, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                   ORDER

      After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record, we conclude that the judgment below should be

affirmed on the basis of the Superior Court order, dated June 11, 2018, denying the

appellant’s motion for a progress report. The Superior Court was not required to

issue a progress report on the appellant’s service of his twenty-four-year, non-

suspended Level V sentence.

      NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                                   BY THE COURT:
                                                   /s/ Leo E. Strine, Jr.
                                                   Chief Justice